              Case 1:20-cv-11036-UA Document 5 Filed 01/04/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

ANNMARIE GREENE f/k/a ANNMARIE           Case No.: 1:20-11036
MOHAMMED, individually, and on behalf of
all others similarly situated,
                 Plaintiff,
                                                      NOTICE OF VOLUNTARY
                                                      DISMISSAL WITHOUT PREJUDICE
         v.


MANHATTAN LUXURY AUTOMOBILES,
INC. d/b/a LEXUS OF MANHATTAN,
                 Defendant.




        PLEASE TAKE NOTICE that Plaintiff, through undersigned counsel, hereby dismisses

her claims against Defendant Manhattan Luxury Automobiles, Inc. d/b/a Lexus of Manhattan

without prejudice and without attorney fees or costs to either party.



Dated this 4th day of January, 2021.
                                                  Respectfully Submitted,


                                                 /s/ Daniel Zemel
                                                 Daniel Zemel, Esq.
                                                 ZEMEL LAW, LLC
                                                 660 Broadway
                                                 Patterson, New Jersey 07514
                                                 T: (862) 227-3106
                                                 F: (973) 282-8603
                                                 dz@zemellawllc.com
                                                 Attorneys for Plaintiff
             Case 1:20-cv-11036-UA Document 5 Filed 01/04/21 Page 2 of 2




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 4th day of January 2021 a true and correct copy of the foregoing

document was sent to all counsel of record in the present action by e-Service via the courts ecf filing

system.



                                                                             /s/ Daniel Zemel
                                                                             Daniel Zemel, Esq.
